NOT FOR PUBLICATION                       FILED
                       UNITED STATES COURT OF APPEALS                       MAR 18 2021
                                                                        MOLLY C. DWYER, CLERK
                                 FOR THE NINTH CIRCUIT                   U.S. COURT OF APPEALS



JUAN CARLOS CERRITOS-DURAN,                         No. 19-72108
                   Petitioner,                      Agency No. A076-352-619

     v.

MERRICK B. GARLAND, Attorney                        MEMORANDUM*
General,
                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                                 Submitted March 5, 2021**
                                   Pasadena, California

Before: SILER,*** HURWITZ, and COLLINS, Circuit Judges.

          Juan Carlos Cerritos-Duran, a native and citizen of Mexico, petitions for

review of the denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“Torture Convention”). We

dismiss the petition in part and deny it in part.

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
***
   The Honorable Eugene E. Siler, United States Circuit Judge for the U.S. Court
of Appeals for the Sixth Circuit, sitting by designation.
      1. Cerritos-Duran failed to exhaust his withholding of removal and Torture

Convention claims because he did not challenge the denial of those claims by the

immigration judge (“IJ”) in his brief before the Board of Immigration Appeals

(“BIA”). Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc)

(Petitioner will “be deemed to have exhausted only those issues he raised and

argued in his brief before the BIA.”). Although the BIA generally adopted the

decision of the immigration judge pursuant to Matter of Burbano, 20 I. & N. Dec.

872, 874 (BIA 1994), the BIA also included a footnote expressly noting that

Cerritos-Duran did “not challenge the Immigration Judge’s denial of his

applications for withholding of removal and protection under the Convention

Against Torture” and that therefore “these issues are waived.” “By so noting, the

[BIA] made clear that it did not pass on th[ose] issue[s] and that its adoption of the

reasoning of the IJ did not extend” to them. Abebe v. Gonzales, 432 F.3d 1037,

1040 n.4 (9th Cir. 2005) (en banc). Because Cerritos-Duran did not raise his

withholding of removal and Torture Convention claims to the BIA, and the BIA

did not consider their merits, those claims are unexhausted and this court lacks

jurisdiction to review them. See Barron v. Ashcroft, 358 F.3d 674, 677–78 (9th

Cir. 2004).

      2. The BIA properly upheld the IJ’s denial of Cerritos-Duran’s application

for asylum. In addressing this claim, we review the agency’s “‘legal


                                          2
determinations de novo, and its factual findings for substantial evidence.’” Diaz-

Jimenez v. Sessions, 902 F.3d 955, 958 (9th Cir. 2018) (citation omitted).

Substantial evidence review is “highly deferential,” and we may set aside the

agency’s conclusion “only if the evidence in the record compels a contrary result.”

Parussimova v. Mukasey, 555 F.3d 734, 738 (9th Cir. 2009).

      a. Substantial evidence supports the agency’s conclusion that Cerritos-

Duran did not demonstrate past harms rising to the level of persecution. Cerritos-

Duran himself was never physically harmed, and the only threats that were directed

at him personally were vague, extortionate threats from persons that he believed to

be involved with cartels. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th

Cir. 2019) (holding that “threats alone” constitute persecution “in only a small

category of cases, and only when the threats are so menacing as to cause

significant actual suffering or harm”). Cerritos-Duran emphasizes that several of

his family members were harmed or killed by suspected cartel members, but such

mistreatment of others would constitute past persecution of him only when, for

example, it is linked with threats directed towards him, see, e.g., Salazar-Paucar v.

INS, 281 F.3d 1069, 1074–75 (9th Cir. 2002), or with physical harm to him, see,

e.g., Parada v. Sessions, 902 F.3d 901, 909–10 (9th Cir. 2018). Cerritos-Duran

made no such showing here. See Tamang v. Holder, 598 F.3d 1083, 1091–93 (9th

Cir. 2010).


                                          3
      b. Substantial evidence also supports the BIA’s determination that Cerritos-

Duran’s claim that he had a well-founded fear of future persecution on account of

his family membership was speculative. In addressing the various incidents that he

said supported his asserted fear, Cerritos-Duran admitted that he did not know who

came to his mother’s house demanding money, who stopped his nephews while

they were walking home, who came to his house asking to come inside or why

they did so, who shot his brother-in-law Edgar or why they did so, or who called

him demanding money. He also acknowledged that he did not know whether the

same people were involved in the various events. Even assuming that all of these

incidents were related to cartels, the agency permissibly determined that the

evidence did not establish that family membership was a central reason for the

mistreatment. Moreover, the agency properly concluded that Cerritos-Duran’s

family-targeting theory was undercut by the fact that his mother and three siblings

continue to reside in Mexico without encountering any threats or other harm. See

Tamang, 598 F.3d at 1094 (“[A] petitioner’s fear of future persecution is

weakened, even undercut, when similarly-situated family members living in the

petitioner’s home country are not harmed.” (simplified)).

      The petition for review is DENIED IN PART and DISMISSED IN PART.




                                         4